SULLIVAN, C. J., and ZARELLA, J.,
dissenting. We respectfully dissent from the majority opinion. We would conclude that the complaint of the plaintiff, the office of the governor of Connecticut, seeking to quash the subpoena issued by the defendant, the select committee of inquiry to recommend whether sufficient grounds exist for the House of Representatives to impeach Governor John G. Rowland pursuant to article ninth of the state constitution, should be dismissed as premature. This conclusion is compelled by our state constitution’s speech or debate clause and by the separation of powers doctrine. In our view, the court should not reach out and decide difficult constitutional ques*854tions involving the balance of powers between the legislature and the chief executive in the absence of an immediate and compelling need to do so. Accordingly, for reasons that we will discuss more fully in due course, we believe that the case should be remanded to the trial court with direction to dismiss the plaintiffs complaint.